NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0449n.06

                                           No. 17-1093

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
WILLIAM D. SMITH,                                        )                  Aug 01, 2017
                                                         )              DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                              )
                                                         )
               v.                                        )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
MELANY GAVULIC; HURLEY MEDICAL                           )      COURT FOR THE EASTERN
CENTER,                                                  )      DISTRICT OF MICHIGAN
                                                         )
       Defendants-Appellees.                             )
                                                         )



BEFORE: NORRIS, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       In this employment-discrimination case, plaintiff William Smith, former General Counsel

to Hurley Medical Center, appeals the district court’s judgment granting summary judgment in

favor of defendants Hurley and its CEO, Melany Gavulic. The case arises from Hurley’s Board

of Managers’ decision to terminate Smith’s employment on Gavulic’s recommendation, which

Smith alleges was an act of racial discrimination and retaliation for raising a complaint of racial

discrimination against Gavulic.    Smith’s complaint alleged four types of claims:        a racial

discrimination claim under 42 U.S.C. § 1983, a First Amendment retaliation claim, and violation

of Michigan’s Whistle-Blowers’ Protection Act, M.C.L. § 15.361 et seq., and Elliott-Larsen

Civil Rights Act, M.C.L. § 37.2101 et seq. The district court granted summary judgment in

favor of defendants on each claim, and plaintiff appealed.
No. 17-1093, Smith v. Gavulic, et al.


       After reviewing the record, the parties’ briefs, and the applicable law, we conclude that

the district court’s thorough and well-written opinion correctly articulates and applies the

applicable law to undisputed facts and that the issuance of a full written opinion by this court

would serve no jurisprudential purpose. Accordingly, for the reasons stated in the district court’s

opinion, we affirm.




                                                -2-